Citation Nr: 9928942	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  97-33 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of the regular aid and attendance of another person, or 
on account of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1971 to 
March 1974.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California. 


FINDINGS OF FACT

1.  The veteran's basic entitlement to nonservice-connected 
disability pension has been established since January 1997.

2.  The veteran currently requires regular assistance in 
aspects of daily living principally on account of orthopedic 
and psychiatric disorders.


CONCLUSION OF LAW

The criteria for special monthly pension based upon the 
appellant's need for the regular aid and attendance of 
another person have been met.  38 U.S.C.A. §§ 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.351, 3.352(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO in October 1997 established the veteran's basic 
entitlement to nonservice-connected disability pension 
benefits.  She reported in her VA benefit application that 
she last worked in late 1995 and that her date of birth was 
in July 1951. 

In a September 1996 statement from G. M., M.D., it was 
reported that the veteran had lumbar herniated disc syndrome 
and narrowing of the spinal cord.  She had severe pain, 
weakness and numbness on her right side and radiating pain to 
the left side.  She had a great deal of difficulty standing 
or sitting for prolonged periods and she complained that it 
was extremely difficult for her to go up and down the stairs 
where she lived.  She had been through extensive physical 
therapy, traction and a series of epidural injections, all 
with minimal relief.  Essentially the same information 
appears in reports dated in May and December 1996.  The 
physician reported in September 1996 that the veteran had 
been confined to her home for bed rest for a static lower 
back disorder.

On a VA examination in February 1997, the veteran complained 
that she was housebound and unable to care for herself.  Her 
gait was slow with cane assistance.  Regarding the 
extremities and the spine, the examiner reported that she 
could dress and feed herself and required assistance to 
ambulate.  She had about 50 percent range of motion and 
mobility, poor balance and poor ability to ambulate.  It was 
difficult to impossible for her to bend or flex the trunk.  
She was found able to walk without assistance of another 
person, but in need of a cane to ambulate.  The diagnosis was 
degenerative disc disease.  The examiner certified that she 
needed the daily personal health care services of a skilled 
provider without which she would require hospital, nursing 
home or other institutional care.

Dr. M. in March 1997 indicated that the veteran had 
significant limitation of use of the lower extremities and 
loss of use of one or both lower extremities.  On a 
comprehensive psychiatric evaluation report in March 1997, an 
examiner opined that the veteran appeared sincere and genuine 
in her wish to be able to work and that realistically she 
could barely function around the house.  Her case was seen as 
one more of home care services than vocational 
rehabilitation.  Her roommate helped her around the house 
with cooking, cleaning, washing, and grocery shopping.  The 
veteran spent most of her time attempting to cope with her 
pain and spent some time lying down.  However this was 
uncomfortable and she would move around but waking was worse 
because of the pain in her back and knee.  

In describing her current emotional symptoms to the examiner, 
the veteran reported being most disturbed about her physical 
limitations including her inability to bathe and dress 
herself without help.  She also mentioned being unable to 
perform normal household activities without help.  Similar 
information was noted in a November 1996 evaluation report 
from the same examiner.  It was noted that her roommate 
helped her with dressing, house cleaning, meal preparation, 
and bathed her and did errands for her.  The principal 
psychiatric diagnoses were depressive disorder and 
psychological factors affecting physical condition.  D. B., 
M.D., reported contemporaneous examinations with respect to a 
work related compensation claim.

On a February 1997 orthopedic examination, N. N., M.D., 
reported the veteran stated that her roommate was disabled 
and did her driving and took her to appointments.  The 
examiner reported a slight decrease in active motion of the 
right shoulder, the right knee and the thoracolumbar spine.  
She had a mild limp.  Regarding restrictions, the right 
shoulder prevented heavy work above shoulder level and she 
could not engage in repeated pushing or pulling of the right 
elbow. Her lumbar disorder limited her to light work and her 
right knee restricted her from climbing, squatting, kneeling, 
turning, and twisting activities.  She also had weaker right 
grip.

On a VA medical examination of the feet in April 1997 the 
veteran complained of orthopedic problems in her right knee, 
back and her feet.  The examiner stated she had no cane, 
crutches or external support.  She had muscle spasm and 
limited motion of the cervical and lumbar spine.  The 
diagnosis was ruptured cervical and lumbar discs with 
pressure on nerve root L5-S1, with feet and knee problems 
coming from the back and sciatic pain in both areas.

On a VA general medical examination in April 1997, the 
veteran reported that she lived with her stepdaughter and was 
unemployed.  The examiner also reported findings for the 
spine and other joints.  The overall impression mentioned 
degenerative arthritis of the neck, back, shoulders and hips 
and a history of depression for which she was treated.

The veteran wrote in May 1997 that she had many complicating 
medical problems. She stated that her roommate and at times a 
friend would help her dress as she had difficulty raising her 
arms above her shoulder.  She also reported that she could 
not perform household activities without assistance and that 
she was in a wheel chair because of severe pain. 

In a substantive appeal in late 1997, the veteran reported 
that her roommate helped her fasten and unfasten clothes.  
She stated that she was unable to do any household activities 
or bathe herself, as it was very difficult for her to get in 
or out of the bathtub with the lumbar herniated disc problem.  
She once again reported her limitations in May 1998 
correspondence to the RO.

On a VA examination of the joints in March 1998, the examiner 
read a statement from the veteran of her current limitations.  
The veteran had two crutches and a knee brace.  She was able 
to walk without a shuffling type gait and could heel and toe 
with difficulty and unsteadiness of the feet.  She had 
limited range of motion of the cervical and lumbar spine and 
the right shoulder.  The examiner reported impressions of 
degenerative osteoarthritis of the knees, calcific tendonitis 
of the right shoulder, degenerative disc disease of the 
lumbar spine and L2-3 disc protrusion or rupture per MRI, 
degenerative disc disease of the cervical spine, obesity and 
depression aggravating above conditions. 

On a VA general medical examination in March 1998, the 
veteran complained of back pain, bilateral knee pain and pain 
in the feet.  She ambulated with crutches with an antalgic 
gait and stooped posture.  On the VA psychiatric examination, 
the examiner reported that she claimed that she could no 
longer engage in previously enjoyed activities because of 
physical problems that caused her emotional problems.  She 
claimed to be in constant pain and that she was unable to 
clean her house, or wash clothes or sit, stand or walk for 
long periods or stoop or lift.  She ambulated with crutches.  
She currently rented an apartment with another person. She 
was described as oriented, coherent, relevant, moderately 
depressed and anxious with a congruent affect.  The diagnosis 
was of a depressive disorder.  

The veteran submitted an extensive record of medical 
treatment that included primarily records from Dr. M. 
covering the period summarized in his previously mentioned 
correspondence.  Records from D. S., M.D., included a 
September 1997 orthopedic and neurological examination.  The 
factors of permanent disability were reported as were the 
functional limitations regarding the lower back, neck, right 
shoulder, right upper extremity (major) and right knee.  

The record shows that a VA examination for additional pension 
entitlement scheduled in early 1998 was canceled because the 
claims folder was not available for the physician to review 
prior to the examination.

The report of a June 1998 private psychiatric examination to 
assess the veteran's capacity to work shows that she 
complained of constant low back pain and persistent right 
shoulder pain.  The examiner indicated that she had been 
depressed for several years and at times she had found it 
difficult to take care of her daily tasks.  She stated that 
she could not go out alone because she would forget 
directions and become anxious.  She reported a great deal of 
difficulty with concentration.  The examiner's diagnoses 
included major depression with psychotic features and panic 
disorder with agoraphobia, and psychological factors 
affecting medical condition.  The examiner completed a mental 
residual functional capacity assessment that rated the 
veteran typically moderately to markedly limited in various 
functional capacities from severe depression with poor 
concentration and attention span and panic attacks.

Another personal physician completed a residual functional 
capacity form in June 1998 based upon the veteran's lumbar 
back pain with radicular component.  The examiner reported 
that the veteran could not lift or carry any weight. She 
could not perform fine manipulative movements or pushing or 
pulling with either hand or grasp with the right hand.  She 
was not capable of using either lower extremity for pushing 
or pulling.  

At a RO hearing in September 1998, the veteran testified that 
her companion would bring her medication, prepare her for a 
shower and get her into and out of the shower.  She stated 
that her companion would prepare her meals and help her 
dress.   She stated it was difficult for her to climb stairs 
without assistance and that her companion cooked and shopped 
for her.  She also reported having had a "mild stroke" 
recently.  Her attendant related that she assisted the 
veteran as previously indicated.  (Transcript, inter alia 1-
2, 5).


Criteria

Increased pension, special monthly pension, is payable to a 
veteran by reason of need for aid and attendance or by reason 
of being housebound.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.351(a). 

The law and regulations provide that for increased pension 
purposes a person shall be considered to be in need of 
regular aid and attendance. Need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person. The criteria 
set forth in paragraph (c) of this section will be applied in 
determining whether such need exists.  38 C.F.R. § 3.351(b).

The veteran, spouse, surviving spouse or parent will be 
considered in need of regular aid and attendance if he or 
she: 

(1) is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 

(2) is a patient in a nursing home because of mental or 
physical incapacity; or 

(3) establishes a factual need for aid and attendance under 
the criteria set forth in § 3.352(a).  38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  

It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions, which the claimant is unable to perform, should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the claimant is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to additional compensation based upon 
the need for regular aid and attendance is well grounded.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990), Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed and that 
no further duty to assist exists with respect to the claim.  
The appellant has provided the reports of recent examinations 
that include sufficient information directed to the benefit 
she seeks.  There is also personal hearing testimony.  
Although a recent VA examination to assess the veteran's need 
for aid and attendance was not completed, there is other 
competent evidence of record, including an earlier VA 
examination for this purpose.  38 C.F.R. §§  3.326, 3.237.

Concerning the claim for special monthly pension based on the 
need for regular aid and attendance of another person, 
special monthly pension based on being housebound is not 
available where entitlement to aid and attendance is 
established.  38 C.F.R. § 3.351(c)(3)(d), 3.352(a). 

It was asserted in sworn testimony that the veteran required 
assistance in bathing, walking and cooking and that she 
resided with a friend who could assist her.  The veteran's 
presentation on recent VA examinations and those performed by 
other examiners noted her orthopedic and psychiatric 
difficulties.  Further, a VA examiner for aid and attendance 
purposes noted significant limitations and concluded that she 
required daily services of a skilled provider.  More recently 
in 1998 an examiner noted significant upper extremity 
functional limitation.  


Another examiner noted her significant limitations in 
functioning from a psychiatric standpoint.  There is also the 
recent sworn testimony of the veteran and her attendant that 
does not appear to materially conflict with information 
provided in medical reports completed near the time of the 
hearing.  

The relevant criteria that must be evaluated in assessing the 
veteran's need for regular aid and attendance are set forth 
in § 3.352(a).  The enumerated factors need not all be 
present, but at least one must exist to establish 
eligibility.  It appears from the several examinations for 
aid and attendance and other evidence, particularly sworn 
testimony, that the veteran requires assistance in ambulating 
and some aspects of self-care.  

Though VA examinations arguably showed a less debilitated 
picture of the veteran from other contemporaneous 
examinations, her status on those examinations, as probative 
evidence of a need for aid and attendance, is merely one 
piece of evidence in the determination.  

In support of the appellant are several very recent 
evaluations of her physical and psychiatric functional levels 
and an earlier VA examination for aid and attendance that 
found her in need of skilled care.  The Board observes that 
the veteran has written and testified that she continued to 
live with another person who provided care for her.  

The Board finds that the evidence, viewed liberally, shows 
appreciable physical and emotional impairment of a degree 
that would reasonably require another person to assist in 
daily self-care tasks.  Complete helplessness is not required 
to establish entitlement, nor does the need for assistance 
have to be constant; only a regular need is required.  Turco 
v. Brown, 9 Vet. App. 222, 224-25 (1996); 38 C.F.R. 
§ 3.352(a); VAOPGCPREC 21-94. 


ORDER

Entitlement to special monthly pension benefits by reason of 
being in need of the regular aid and attendance of another 
person is granted, subject to the regulations governing the 
payment of monetary awards.



		
	RONALD R. BOSCH
Member, Board of Veterans' Appeals



 

